UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-4719



In Re: TERRY W. STEWART,

                                                         Petitioner.




          On Petition for Writ of Mandamus.   (CR-01-11)


Submitted:   December 14, 2001            Decided:   January 2, 2002


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terry W. Stewart, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry W. Stewart has filed a petition for a writ of mandamus

asking that this court compel the district court judge in his case

to recuse himself on account of bias.   Mandamus is a drastic remedy

to be used only in extraordinary circumstances.      Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976).    Mandamus relief is

only available when there are no other means by which the relief

sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.

1987), and may not be used as a substitute for appeal.        In re

Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).      The

party seeking mandamus relief carries the heavy burden of showing

that he has no other adequate means to attain the relief he desires

and that his entitlement to such relief is clear and indisputable.

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Stewart has not made such a showing.      Accordingly, we deny

Stewart’s petition for mandamus relief.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                    PETITION DENIED




                                2